Title: Minutes of the Board of Visitors of the University of Virginia, [4 March 1825]
From: Jefferson, Thomas
To: 


        
          [4 March 1825]
        
        At a special meeting of the Board of Visitors of the University, called by George Loyall, Chapman Johnson and Joseph C. Cabell while attending the late session of the legislature, and held at the University Mar. 4. 1825.
        Present Thomas Jefferson Rector, James Madison, George Loyall John H. Cocke, and Joseph C. Cabell.
        Resolved that in consideration of the delay which attended the opening of the University beyond the day on which it had been announced, the uncertainty which this might occasion in the minds of many at what time it might be opened, and the temporary engagements which in consequence thereof they might enter into elsewhere, Notice shall be given that, for the present year, students will be recieved at the University at any time of the year when they may become disengaged, on payment of so much only of the Usual charges as shall be proportioned to the time unexpired at the date of their reception.
        
        A blank having been left in one of the regulations of the 4th. of October last respecting the price of board in boarding houses not within the precincts of the University, resolved that it be filled with the sum of 120. Dollars.
        On a revision of the rule of Oct. 4. last respecting testimony required from Students it was proposed to amend the same by striking out the words “if unwilling to give it, let the moral obligation be explained and urged, under which every one is bound to bear witness where wrong has been done, but finally let it” and to insert instead thereof the words “and the obligation to give it shall” which being agreed to, the rule as amended now stands in these words, “When testimony is required from a Student, it shall be voluntary, and not on oath, and the obligation to give it shall be left to his own sense of right.”
        A Resolution was moved and agreed to in the following words.
        Whereas it is the duty of this board to the government under which it lives, and especially to that of which this University is the immediate creation, to pay especial attention to the principles of government which shall be inculcated therein, and to provide that none shall be inculcated which are incompatible with those on which the Constitution of this state, and of the US. were genuinely based, in the common opinion: and for this ⟨pur⟩pose it may be necessary to point out specifically where these ⟨principles⟩ are to be found legitimately developed:
        Resolved that it is the opinion of this board that as to the general principles of liberty and the rights of man in natural [… ] doctrines of Locke, in his “Essay concerning the true origin […] end of civil government,” and of Sidney in his “Discourses on government,” […] considered as those generally approved by our fellow-citizens of this, and of the US. and that on the distinctive principles of the government of our own state, and of that of the US. the best guides are to be found in 1. the Declaration of Independence, as the fundamental act of union of these states. 2. the book known by the title of “The Federalist,” being an authority to which appeal is habitually made by all, and rarely declined or denied by any as evidence of the general opinion of those who framed, and of those who accepted the Constitution of the US. on questions as to it’s genuine meaning. 3. the Resolutions of the General assembly of Virginia in 1799. on the subject of the Alien and Sedition laws, which appeared to accord with the predominant sense of the people of the US. 4. the Valedictory address of President Washington, as conveying political lessons of peculiar value, and that in the branch of the school of Law, which is to treat on the subject of Civil polity, these shall be used as the text and documents of the school.
        Resolved that George Tucker esquire of Lynchburg be appointed Professor of the school of Moral philosophy.
        Resolved that D⟨oc⟩tr. John Patten Emmet of New York be appointed Professor of the school of Natural history.
        
        Resolved that whensoever the 50,000.D. which the legislature has authorised this board to recieve from the General government for the purchase of a library & Apparatus shall be placed at the command of the board, the sum of 6000.D. advanced by the fund for building and other general purposes towards the purchase of books and apparatus, should be charged to the Library fund, and replaced to the credit of that for building and other general purposes.
        Resolved that on reciept of the sd. 50.M.D. and consequent replenishment of the building fund an Anatomical theatre be built, as nearly as may be on the plan now exhibited to the board.
        The board adjourned to tomorrow.
      